Citation Nr: 1044005	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant, her daughter, and son

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to November 
1945.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a September 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied entitlement to DIC 
under 38 U.S.C.A. § 1318 and entitlement to service connection 
for the cause of the Veteran's death.  Jurisdiction over the 
appellant's claim was subsequently transferred to the RO in 
Albuquerque, New Mexico.

In January 2006, the appellant testified at a hearing before a 
Decision Review Officer (DRO) at the RO and a transcript of that 
hearing has been associated with the Veteran's claims folder.

The appellant testified before the undersigned at a July 2007 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with the Veteran's claims folder.

In February 2008 and October 2009, the Board remanded these 
matters for further development.

In August 2009, the Vice Chairman of the Board granted a motion 
to advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in July 1972.

2.  At the time of the Veteran's death, service connection was in 
effect for the following disabilities: postoperative bilateral 
varicose veins, rated 30 percent disabling, effective April 25, 
1963; traumatic neuroma of the left femoral nerve, rated 100 
percent disabling from April 25, 1963 to September 1, 1963 and 30 
percent disabling since September 1, 1963; chronic lumbosacral 
strain, superimposed on osteoarthritis, rated 20 percent 
disabling, effective September 23, 1964; injury to the left 
femoral nerve with paralysis and parasthesia of the left leg, 
rated 10 percent disabling, effective April 25, 1963; and 
sinusitis, rated noncompensable, effective January 21, 1960.

3.  The Veteran's combined disability rating was 100 percent, 
effective from April 25, 1963 to August 31, 1963, and a total 
disability rating based on individual unemployability (TDIU) was 
assigned, effective from November 4, 1963.  

4.  The Veteran was not entitled to receive a 100 percent or 
total disability rating prior to April 25, 1963 or from September 
1, 1963 to November 3, 1963.


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 are 
not met.  38 U.S.C.A. §§ 1318, 5312 (West 2002); 38 C.F.R. § 3.22 
(2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The appellant's claim of entitlement to DIC under 38 U.S.C.A. 
§ 1318 is being denied as a matter of law.  In VAOPGCPREC 5-2004 
(2004) VA's Office of General Counsel held that the VCAA does not 
require either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of the 
law to undisputed facts.  Similarly, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, is 
dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).

This is indeed the situation in this case.  The facts are not in 
dispute; instead, resolution of the claim is wholly dependent on 
interpretation of the applicable laws and regulations pertaining 
to the payment of DIC benefits under 38 U.S.C.A. § 1318.  
Therefore, as there is no basis in law for granting the 
appellant's claim, the VCAA is inapplicable to this claim.

Analysis

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if the 
Veteran's death was not the result of willful misconduct and, at 
the time of death, any one of the three following circumstances 
existed: 1) the Veteran was receiving or entitled to receive 
compensation for service-connected disability that was rated by 
VA as 100 percent disabling for a continuous period of at least 
10 years immediately preceding death; 2) the Veteran had been 
continuously rated 100 percent disabled since release from active 
duty and for at least five years immediately preceding death; or 
3) the Veteran was rated as 100 percent disabled for a continuous 
period of not less than one year immediately preceding death and 
was a former prisoner of war who died after September 30, 1999.  
38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of 
death, the Veteran had a service-connected disability rated by VA 
as totally disabling, but was not actually receiving compensation 
because: (1) VA was paying the compensation to the Veteran's 
dependents; (2) VA was withholding the compensation to offset an 
indebtedness of the Veteran; (3) the Veteran had not received 
total disability compensation solely because of clear and 
unmistakable error (CUE) in a VA decision; (4) the Veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding 
payments because the Veteran's whereabouts were unknown, but the 
Veteran was otherwise entitled to receive continued payments 
based on a total service-connected disability rating; or (7) VA 
was withholding payments under 38 U.S.C.A. § 5308 but determined 
that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 
3.22(b).

The appellant in this case is not entitled to DIC benefits under 
38 U.S.C.A. § 1318 because the Veteran did not meet any of the 
criteria in the applicable statute and regulation at the time of 
his death.  He was not in receipt of a total rating for a 
continuous period of at least 10 years immediately preceding his 
death.  He was in receipt of a 100 rating for his service-
connected traumatic neuroma of the left femoral nerve from April 
25, 1963 to August 31, 1963.  However his disability rating for 
traumatic neuroma of the left femoral nerve and his combined 
disability rating were reduced to 30 percent and 60 percent, 
respectively, effective September 1, 1963.  He was granted a 
TDIU, effective from November 4, 1963 until his death in July 
1972.  Therefore, he was in receipt of a total rating for a 
continuous period of approximately 9 years and 8 months 
immediately preceding his death. 

Moreover, while the Veteran was in receipt of a total rating for 
more than five years prior to his death, this was not in effect 
from the time of his discharge from active duty in November 1945.  
In addition, there is no evidence or contention that the Veteran 
was a prisoner of war.

The applicable statute and regulation are clear in requiring that 
a total rating be in effect for a continuous period of at least 
ten years immediately prior to death.  See McTighe v. Brown, 7 
Vet. App. 29, 30 (1994) (holding that payment of government 
benefits must be authorized by statute).

There is no evidence or argument that the Veteran was entitled to 
receive compensation for service-connected disabilities rated 
totally disabling but was not in receipt of such benefits due to 
one of the reasons listed in 38 C.F.R. § 3.22(b). The Veteran was 
granted a TDIU, effective November 4, 1963 in a December 1964 
rating decision.  The Veteran did not appeal, and that decision 
therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2010).  Furthermore, neither the appellant nor 
her representative have alleged CUE in the December 1964 
decision, or any of the decisions assigning ratings for the 
Veteran's service-connected disabilities.  See Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993) (holding that a valid claim of CUE 
requires specific allegations of CUE).

For the foregoing reasons, there is no basis for an award of DIC 
benefits under 38 U.S.C.A. § 1318, and this aspect of the 
appellant's claim does not present a basis for which relief may 
be granted, and has no legal merit.  As the disposition of this 
claim is based on law and not the facts of this case, the claim 
must be denied based on lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

The Veteran's July 1972 death certificate reveals that the 
immediate cause of his death was arteriosclerotic cardiovascular 
disease.  Another significant condition which contributed to 
death but did not relate to the immediate cause of death was 
carcinoma of the prostate gland.

At the time of his death, the Veteran was service-connected for 
postoperative bilateral varicose veins, traumatic neuroma of the 
left femoral nerve, chronic lumbosacral strain superimposed on 
osteoarthritis, injury to the left femoral nerve with paralysis 
and parasthesia of the left leg, and sinusitis.  In April 2010, a 
VA physician reviewed the Veteran's claims file and provided an 
opinion as to whether a relationship existed between the 
Veteran's fatal cardiovascular and prostate disabilities and his 
service-connected disabilities.  The physician opined that the 
Veteran's death was not likely ("less likely as not"/"less 
than 50/50 probability") caused by or a result of his post-
operative bilateral varicose veins and other service-connected 
disabilities.  This opinion was apparently based on the fact that 
the Veteran's immediate cause of death was arteriosclerotic 
cardiovascular disease and that he did not have any service-
connected cardiovascular evaluations or diagnoses. 

The April 2010 opinion is inadequate because it is based upon an 
inaccurate history.  While the VA physician reasoned that the 
Veteran did not have any service-connected cardiovascular 
evaluations or diagnoses, the evidence clearly indicates that he 
was service-connected for postoperative bilateral varicose veins 
since April 1963.  He was diagnosed as having bilateral 
varicosities of the lower extremities in October 1962 and 
underwent bilateral lower leg venous stripping and ligation at 
the VA Medical Center in Dallas, Texas in September 1962.  As the 
physician who provided the April 2010 opinion relied on an 
inaccurate history, his opinion is inadequate and a remand is 
necessary to obtain a new opinion.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 
205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran's claims file, including 
this remand, should be referred to a VA 
physician with appropriate expertise to 
review and provide an opinion as to whether 
it is at least as likely as not (50 percent 
probability or more) that the Veteran's 
service-connected disabilities 
(postoperative bilateral varicose veins, 
traumatic neuroma of the left femoral 
nerve, chronic lumbosacral strain 
superimposed on osteoarthritis, injury to 
the left femoral nerve with paralysis and 
parasthesia of the left leg, and 
sinusitis), either individually or 
combined, contributed significantly or 
materially to cause his death (e.g. 
hastened death or rendered him less capable 
of resisting the conditions that caused 
death).

The physician should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's fatal cardiovascular or prostate 
disabilities were etiologically related to 
any of his service-connected disabilities.
The physician should acknowledge that the 
claims folder was reviewed and must provide 
a rationale for each opinion.  If the 
physician is unable to provide an opinion 
without resort to speculation, he or she 
should explain why this is so and what, if 
any, additional evidence would be necessary 
before an opinion could be rendered.

The physician is advised that the appellant 
is competent to report her observations of 
the Veteran's symptoms and treatment, and 
such reports must be considered in 
formulating any opinions.

If the physician rejects the appellant's 
reports, the physician should provide a 
reason for doing so.

2.  The Agency of Original Jurisdiction 
(AOJ) should review the opinion to ensure 
that it contains the information requested 
in this remand and is otherwise complete.

3.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case. Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


